—Appeal by the *462defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered April 8, 1998, convicting him of sodomy in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
After a nonjury trial at which the defendant and the complainant testified, the trial court resolved the issue of credibility in the victim’s favor. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented were primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Viewing the elements of the crimes as charged, the verdict convicting the defendant of sodomy in the first degree under Penal Law § 130.50 and acquitting him of endangering the welfare of a child under Penal Law § 260.10 was not repugnant (see, People v Tucker, 55 NY2d 1).
Finally, upon the consent of the prosecutor and the defendant, it was proper for the trial court to conduct a combined pretrial hearing and nonjury trial (see, People v Moreno, 70 NY2d 403, 405-406). Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.